DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04-21-2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-8, 11-17, 19-24 are pending. Claims 1-2 are withdrawn from consideration as being drawn to an unelected invention.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “fixedly attached” in lines 2-3. As per page 7 of applicant’s response from 04/21/2022 the term “fixedly” should have been removed.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the apparatus of claim 18”, this is unclear. Claim 18 has been cancelled. For the purposes of compact prosecution, the examiner will treat claim 19 and being dependent from claim 3.
The 35 U.S.C. 112(b) rejections of claim(s) 10, 12 and 14 are withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is dependent on claim 18 which has been cancelled, thus claim 19 does not include all the limitations of the claim upon which it depends as claim 18 no longer includes any subject matter. Claim 20 is dependent from claim 19 and thusly includes claim 18 which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. US 2017/0066582 A1 in view of Grogan US 6,325,281B1, herein after referred to as  Vogel and Grogan respectively.
Regarding claim 3 Vogel discloses a fully insulated and fully recyclable apparatus comprising: 
an outer shroud (202b side exterior member, Figs. 1-5, 11A-11C and 12B-12H); 
a top assembly (202a top/bottom exterior member, Figs. 1-6 and 12A-12H) having a top cap (250 end cap, Figs. 1-5 and 12H) operably engaged with a first end of the outer shroud (Fig. 3), at least one top insulating panel (302a, Figs. 1-2, 4-5 and 12G-H) operably engaged with the top cap, at least one top thermal resistive assembly (402a Figs. 1-2, 4-5 and 12G-H) operably engaged with a top insulating panel, and at least one top thermal buffer pad (502a, Figs. 1-2, 4-5 and 12G-H) operably engaged with the at least one top thermal resistive assembly,
a bottom assembly (202a top/bottom exterior member, Figs. 1-6 and 12A-12H) operably engaged with a second end of the outer shroud opposite to the first end of the outer shroud and the top assembly (Figs. 1-5); 
a plurality of side insulating panels (302b and 302c insulating members, Figs. 1-2, 4-5, 11B-11C and 12C-12H) operably engaged with an interior surface of the outer shroud; 
a plurality of side thermal resistive assemblies (402b, 403c thermal mass members, Figs. 1-2, 4-5, 8A-9B, 12D-12H) operably engaged with plurality of side insulating panels; and 
a plurality of side thermal buffer pads (502b and 502c thermal buffer panels, Figs. 1-2, 4-5 and 12F-12H) operably engaged with the plurality of side thermal resistive assemblies.
Vogel is silent to a top plug and a thermal resistive assembly being operably engaged with a top plug.
Grogan teaches a thermally insulated apparatus (10, Figs. 1-4) with a top assembly that includes a top cap (25 top panel, Figs. 1-4), at least one top insulating panel (61 polystyrene panel, Figs. 2-4), a top plug (62 smaller polystyrene panel, Figs. 2-4), at least one top thermal resistive assembly (63 vacuum insulation panel, Figs. 2-4) and a thermal buffer pad (47 outer barrier film, Fig. 4) and also teaches a top insulating panel (61 Col. 3, lines 63-67) operably engaged to the top cap (25), a top plug (62) operably engaged one top insulating panel (61, Col. 3, lines 19-21), and at least one top thermal resistive assembly (63) operably engaged with the top plug (62, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the top plug and the components of the top assembly being operably engaged to each other as this is well known in the art and would yield predictable results. Additionally, the top cap allows for an additional layer of thermal protection and the components being operably engaged helps to ensure the parts are centered and will seat correctly on the top of the vertical components to properly enclose and thermally protect contents (Col. 3, lines 23-40).
Regarding claim 7 Vogel as modified discloses the apparatus of claim 3 and further discloses wherein the plurality of side thermal buffer pads (502b-c) are double walled cardboard (Fig. 10, top and bottom walls).
Regarding claim 11 Vogel as modified discloses the apparatus of claim 3 and further discloses wherein the bottom assembly includes: a bottom cap (end cap, Fig. 12A), at least one bottom insulating panel (302a, Figs. 12A-C), at least one bottom thermal resistive assembly (402a, Figs. 12D-E), and at least one bottom thermal buffer pad (502a, Figs 12F-H).
Regarding claim 19 Vogel as modified discloses the apparatus of claim 3 and further discloses wherein the apparatus is operative to carry cargo that is desired to be kept at a near constant temperature (paragraph [0049], lines 22-26).
Regarding claim 20 Vogel as modified discloses the apparatus of claim 19 and further discloses wherein the apparatus is operative to hold the cargo in a temperature range of about 2 degrees Celsius to about 8 degrees Celsius for over 120 hours (paragraph [0057], lines 11-15).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Grogan as applied to claim 3 above.
Regarding claim 4 Vogel as modified discloses the apparatus of claim 3. Vogel as modified discloses wherein the plurality of  side insulating panels (303b-c) are filled with cellulose insulation (paragraph [0080]). Vogel is silent to if the cellulose insulation is loose with a settled distance of about 3.5 pounds PCF or greater free of fire retardant additives or poly binders. Vogel discloses substantially all the limitations of the claim(s) except for the cellulose insulation having 3.5 pounds PCF and free of fire retardant additive or poly binders.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the cellulose fill loose have 3.5 pounds PCF and free from fire retardants and poly binders, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, Vogel states that any material with good thermal insulating properties can be used (paragraph [0080]).
Regarding claim 5 Vogel as modified discloses the apparatus of claim 4 and further discloses wherein the plurality of side insulating panels (302b-c) each have a wall thickness of two inches or greater (paragraph [0119]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Grogan as applied to claim 3 above and in further view of Matta et al. US 8,938,986 B2, herein after referred to as Matta.
Regarding claim 6 Vogel as modified discloses the apparatus of claim 3. Vogel is silent to the side thermal resistive assemblies being non-vented. Vogel does disclose a thermal resistive assembly that is partially non-vented (404a non-vented side, Fig. 8A). 
Matta teaches a thermally controlled packaging device (100) with thermal resistive assemblies (120 and 140 phase change elements (gel packs), Figs. 1-3a) that are non-vented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the non-vented thermal resistive assemblies as taught by Matta as doing so is well known in the art and would yield predictable results. Additionally, the use of non-vented assemblies would allow for a better interaction between the thermal resistive assembly and the surrounding layers, and would maintain temperature more effectively as it would not have to cool the vented housing first.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Grogan as applied to claim 3 above and in further view Kale et al. US 2019/0359407 A1, herein after to as Kale.
Regarding claim 8 Vogel as modified discloses the apparatus of claim 3 and further discloses wherein the plurality of side thermal resistive assemblies (402b-c) each contain at least one recyclable gel pack (paragraph [0103], lines 16-17). Vogel is silent to the gel pack being biodegradable.
Kale teaches an apparatus (100 packaged meal kit, Fig. 1-2) with thermal resistive assemblies (114 cold pack) that are cooling gel that can be biodegradable, drain safe or unsealable (paragraph [0031], lines 19-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include biodegradable gel packs as taught by Kale as doing so is well known in the art and would yield predictable results. Additionally, environmentally conscious packaging is becoming more and more important to both users and manufacturers and allows for the thermal resistive assemblies to be easily disposed of when no longer needed.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Grogan as applied to claim 11 above and evidenced by Sollie et al. US 10,947,025B2, herein after referred to as Sollie.
 Regarding claim 12 Vogel as modified discloses the apparatus of claim 11. Vogel does not explicitly state that the adjacent components are held together with more than a friction type fit. However, Vogel discloses that the apparatus (10) may be assembled using fasteners and adhesive materials (paragraph [0065], lines 3 and 8-9) and the adjacent components of the apparatus fit together snugly with no air gaps between components (paragraph [0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fasteners or adhesives to attach adjacent components as taught by Vogel as using fasteners and adhesives to attached components is well known in the art and would yield predictable results. Additionally, having more than a friction fit between adjacent components will help the apparatus maintain thermal efficiency and a stable structure during transports when the apparatus is jostled around and parts not attached could possible slip out of position. Thus, Vogel as modified teaches the bottom cap is attached to a bottom insulating panel and the bottom insulating panel is attached to the bottom assembly thermal buffer pad as the insulation panel is attached via the thermal resistive assembly and they are all adjacent components.
Sollie is evidence that it is well known to have different types of interactions between adjacent parts, examples are abutting (friction fit), interference fit, using adhesives and mechanical fasteners (Col. 7, lines 47-63) each type working equally well and picking one is thus a design choice.
Regarding claim 13 Vogel as modified discloses the apparatus of claim 12 and further discloses wherein the outer shroud (202b) comprises four sides (Fig. 3), each side containing: at least one side insulating panel (302b) from the plurality of side insulating panels, at least one side thermal resistive assembly (402b) from the plurality of side thermal resistive panels, and at least one side thermal buffer pad (502b, Figs. 4-5 and 12F-H, paragraph [0102], lines 4-7) from the plurality of side thermal buffer pads.
Regarding claim 14 Vogel as modified discloses the apparatus of claim 13 and further discloses wherein the outer shroud (202b) is attached to the at least one side insulating panel (302b via assembly tabs 206, Figs. 11B-C), the at least one side insulating panel (302b) is attached to at least one side thermal resistive assembly (402b) and the at least one side thermal resistive assembly is attached to the at least one side thermal buffer pad (502b, paragraph [0065], lines 3 and 8-9 and paragraph [0067]).
Regarding claim 15 Vogel as modified discloses the apparatus of claim 14 and further discloses wherein the outer shroud (202a) is not in fixed engagement with the top assembly (the top assembly is placed on top of the vertical side components (Figs. 12G-12H, paragraphs [0101]-[0102]).
Regarding claim 16 Vogel as modified discloses the apparatus of claim 15 and further discloses wherein a chamber (50) operative to accept cargo is formed by the attachment of the outer shroud to the bottom assembly (paragraph [0099], lines 9-11).
Regarding claim 17 Vogel as modified discloses the apparatus of claim 16 and further discloses wherein at least one thermal resistive assembly is located within the chamber (paragraph [0100], lines 1-2).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Grogan as applied to claim 3, and further in view of Austerberry WO 2017/060695A1, herein after referred to as Austerberry.
Regarding claim 23 Vogel as modified discloses the apparatus of claim 3 and further discloses wherein the at least one top thermal resistive assembly (402a) of the top assembly comprises: 
an insert base (404a exterior face, Fig. 8A); an insert grid (452a thermal mass sleeve, Figs. 9B and 12D) operably engaged with the insert base, the insert grid comprises: at least one vertical rib (456a sidewalls, Fig. 9A); and at least one gel pack aperture (central rectangular area of 452a, Fog. 9B) defined by the at least one vertical rib (sidewalls of 452a) and is adapted to receive at least one gel pack (480 gel pack/gel brick, Fig. 9B); and an insert cover (408a interior facing wall, Figs. 8A-9B) operably engaged with the insert base and the insert grid (Fig. 9B), wherein the insert cover (408a) is configured to house the insert base (404a) and the insert grid (452a, Figs. 8A-9B).
Vogel as modified is silent to a horizontal rib operably engaged with the at least one vertical rib and the gel pack aperture being defined by at least one vertical rib and the at least one horizontal rib.  
Austerberry teaches an insert base (58 annular flange, Fig. 5); an insert grid (40 cell) operably engaged with the insert base (58), the insert grid comprises: at least one vertical rib (52 peripheral wall of the cell 40, Figs. 5-7); at least one horizontal rib (52 peripheral wall, walls intersect at a right angle with one being vertical and one horizontal) operably engaged with the at least one vertical rib; and at least one insulating material aperture (54 pocket) defined by the at least one vertical rib and the at least one horizontal rib (52 of 40) and is adapted to receive at least one insulating material (80 vacuum insulating panel, Fig. 6); and an insert cover (90 intervening sheet, Fig. 5) operably engaged with the insert base and the insert grid (Figs. 5-6, page 23 lines 8-13), wherein the insert cover (90) is configured to house the insert base (58) and the insert grid (40, Figs. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal resistive assembly of Vogel to include the insert grid with a horizontal and vertical rib that are operably engaged and define an aperture for insulating materials as taught by Austerberry as doing so is well known in the art and would yield predictable results. Additionally, an insert grid with both horizontal and vertical ribs will further isolate the gel packs in comparison to only horizontal ribs and prevent damage caused by gel packs shifting into each other during transit.
Regarding claim 24 Vogel as modified discloses the apparatus of claim 3 and further discloses wherein each side thermal resistive assembly (402b-c) of the plurality of side thermal resistive assemblies comprises: 
an insert base (404a exterior face, Fig. 8A); an insert grid (452a thermal mass sleeve, Figs. 9B and 12D) operably engaged with the insert base, the insert grid comprises: at least one vertical rib (456a sidewalls, Fig. 9A); and at least one gel pack aperture (central rectangular area of 452a, Fog. 9B) defined by the at least one vertical rib (sidewalls of 452a) and is adapted to receive at least one gel pack (480 gel pack/gel brick, Fig. 9B); and an insert cover (408a interior facing wall, Figs. 8A-9B) operably engaged with the insert base and the insert grid (Fig. 9B), wherein the insert cover (408a) is configured to house the insert base (404a) and the insert grid (452a, Figs. 8A-9B).
Vogel as modified is silent to a horizontal rib operably engaged with the at least one vertical rib and the gel pack aperture being defined by at least one vertical rib and the at least one horizontal rib.  
Austerberry teaches an insert base (58 annular flange, Fig. 5); an insert grid (40 cell) operably engaged with the insert base (58), the insert grid comprises: at least one vertical rib (52 peripheral wall of the cell 40, Figs. 5-7); at least one horizontal rib (52 peripheral wall, walls intersect at a right angle with one being vertical and one horizontal) operably engaged with the at least one vertical rib; and at least one insulating material aperture (54 pocket) defined by the at least one vertical rib and the at least one horizontal rib (52 of 40) and is adapted to receive at least one insulating material (80 vacuum insulating panel, Fig. 6); and an insert cover (90 intervening sheet, Fig. 5) operably engaged with the insert base and the insert grid (Figs. 5-6, page 23 lines 8-13), wherein the insert cover (90) is configured to house the insert base (58) and the insert grid (40, Figs. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal resistive assembly of Vogel to include the insert grid with a horizontal and vertical rib that are operably engaged and define an aperture for insulating materials as taught by Austerberry as doing so is well known in the art and would yield predictable results. Additionally, an insert grid with both horizontal and vertical ribs will further isolate the gel packs in comparison to only horizontal ribs and prevent damage caused by gel packs shifting into each other during transit.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 3 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Vogel fails to teach “a top plug of the top assembly the operably engages with the at least one top insulating panel and the at least one top thermal resistive assembly, this is taught by Grogan as discussed above. Grogan teaches a top plug (62 smaller polystyrene panel, Figs. 2-4), at least one top thermal resistive assembly (63 vacuum insulation panel, Figs. 2-4) and also teaches a top insulating panel (61 Col. 3, lines 63-67) operably engaged to the top cap (25), a top plug (62) operably engaged one top insulating panel (61, Col. 3, lines 19-21), and at least one top thermal resistive assembly (63) operably engaged with the top plug (62, Fig. 4). Applicant’s arguments to claims 4-6, 8, 12-20 are based on arguments to claim 3 and are addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735